Citation Nr: 0717742	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  00-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for a right shoulder disability. 

2.  Entitlement to service connection for a skin condition.  

3.  Entitlement to service connection for joints pain.  

4.  Entitlement to service connection for memory loss.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for impotence.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a right inguinal 
lymphoma.  

9.  Entitlement to service connection for a back condition.  

10.  Entitlement to service connection for major depressive 
disorder.  

11.  Entitlement to service connection for weakness.  

12.  Entitlement to service connection for a gastrointestinal 
disorder.  

13.  Entitlement to service connection for Peyronie's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to July 1965 
and from October 1990 to April 1991, with additional service 
in the Reserves.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board decided this case in March 2006.  The veteran 
appealed the Board's decision to the Court of Appeals for 
Veterans Claims (Court).  In a November 2006 order, the Court 
granted the parties' Joint Motion for Remand (Motion) and 
incorporated its instructions into the order.  

The Motion instructed the Board to perform two actions.  
First, the Motion requested that the Board to submit 31 pages 
of Spanish documents from Dr. "E. M." for translation into 
English.  

In its March 2006 decision, the Board addressed this issue.  
In the decision, the Board determined that the documents from 
Dr. E. M. were completely illegible and could not be 
translated.  Notwithstanding, the Motion stated, "[s]hould 
the Board determine on remand that such documents cannot be 
translated due to the quality of the documents, VA should 
contact Dr. E. M. and attempt to obtain legible or 
typewritten copies."  (Joint Motion for Remand at 4).  

The Board has already made a factual determination that the 
handwritten records from Dr. E. M. are of poor imaging 
quality, completely illegible, and that sending these files 
for translation would be a useless gesture.  As a result, the 
case must be remanded in order to comply with the Motion.  

Second, while the Motion does not contest the Board's grant 
of a 10 percent evaluation for a right shoulder disability, 
it does require a more thorough explanation as to why the 
veteran is not entitled to a 20 percent evaluation.  
Specifically, "[g]iven the fact that Appellant has symptoms 
indicative of muscular and joint involvement in his right 
shoulder, the Board should discuss Appellant's entitlement to 
separate ratings for such disabilities."  (Joint Motion for 
Remand at 5).  

In order to determine whether the veteran has a muscle injury 
that is related to his service-connected right shoulder 
disability to meet the requirements of the Court, an 
examination is needed.  

In addition to the two actions stated in the Motion, during 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Lastly, the VCAA notices of record do not specifically ask 
the veteran to provide any evidence in his possession that 
pertains to his claims.  Pelegrini v. Prinicipi, 18 Vet. App. 
112, 120 (2004).  On remand, the RO should send the veteran a 
VCAA notice that makes this request.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to contact Dr. 
E. M., whose name is spelled in its 
entirety in the September 26, 2002 letter 
from the veteran's representative that 
accompanied the submission of 31 pages of 
handwritten medical records in Spanish.  
If the RO is able to contact Dr. E. M., 
he should be asked to provide legible or 
typewritten copies of the handwritten 
records submitted by the veteran's 
representative.  

2.  The RO should schedule the veteran 
for a VA joints and muscles examination 
to determine the current severity of his 
service-connected right shoulder 
disability.  The examiner should also 
determine if the veteran has a muscle 
injury in his right shoulder.  If the 
examiner determines that the veteran has 
a muscle injury, the examiner should 
provide a description of the extent of 
the injury and state an opinion as to 
whether it is due to his service-
connected right shoulder disability or 
his periods of active military service 
from June 1964 to July 1965 and from 
October 1990 to April 1991.  The nature 
of the muscle injury, if  any, should be 
indicated.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

3.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) as 
well as the request that the veteran 
submit any evidence in his possession 
that pertains to his claims as outlined 
by the Court in Pelegrini v. Prinicipi, 
18 Vet. App. 112, 120 (2004).  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



